Appeal by an employer from a decision and award, made by the Workmen’s Compensation Board in favor of an infant claimant, as respects the award of double compensation allowed upon the ground of employment in violation of sections 131 and 132 of the Labor Law. While some of the deficiencies in the employment certificate separately considered may have been inconsequential, the cumulative effect of all of them was such as, under the evidence, to permit a finding of its invalidity with consequent illegality of employment. Decision and award affirmed, with costs to the Workmen’s Compensation Board. All concur.